—Judgment unanimously reversed on the law, plea vacated, motion to suppress granted and matter remitted to Jefferson County Court for further proceedings on indictment. Memorandum: The search of defendant’s vehicle was not a valid inventory search because the police failed to generate a meaningful inventory of the vehicle’s contents and allowed the officer conducting the search undue discretion (see, People v Galak, 80 NY2d 715, 718-719). Consequently, defendant’s motion to suppress the seized items should have been granted. (Appeal from Judgment of Jefferson County Court, Aylward, J. — Robbery, 2nd Degree.) Present — Denman, P. J., Balio, Lawton, Doerr and Davis, JJ.